      Case 1:18-cv-11106-AJN-BCM Document 49 Filed 07/28/20 Page 1 of 2




                                                                                               7/28/2020




July 27, 2020                                                                          LAURA B. JUFFA
                                                                                   DIRECT: 646.367.6716
                                                                                 LJUFFA@KBRLAW.COM


VIA ECF

Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York

Re:    Mohamed Farghaly v. Potamkin Cadillac-Buick-Chevrolet-Geo, Ltd., et al.
       S.D.N.Y. Civil Action No.: 18-CV-11106 (AJN)

Dear Judge Nathan:

We represent the Defendants in the above referenced matter. The Parties are scheduled to
complete expert discovery by July 29, 2020. The Parties’ Joint Pre-Trial Report is currently due
on August 10, 2020. There is a Settlement Conference scheduled before Judge Moses on
August 11, 2020. This matter is currently scheduled to begin trial on January 19, 2021. We
write jointly with Plaintiff’s counsel to request a sixty (60) day extension of the deadline to file the SO
Joint Pre-Trial Report until October 12, 2010.                                                           ORDERED.

The reason for the request is due, in part, to the fact that the Parties have met with some delay
in coordinating a date for the depositions of Plaintiff’s experts due to the timeline of Defendant’s
experts review of Plaintiff’s expert materials and Plaintiff’s expert availability for deposition in
light of patient treatment schedules. With the Court’s approval of an extension, the Parties
anticipate that those depositions will be completed by September 3, 2020.1
                                                                                  SO ORDERED.             7/28/20




                                                                                   Alison J. Nathan, U.S.D.J.


1
  The Parties are simultaneously filing a joint request to Judge Moses for an extension of the expert
discovery deadline from July 29, 2020 to September 3, 2020.


                                                                                               6616163
      Case 1:18-cv-11106-AJN-BCM Document 49 Filed 07/28/20 Page 2 of 2




The extension of the Pre-Trial Report submission deadline will not impact the future Settlement
Conference or Trial dates.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP



Laura B. Juffa

cc:    (via ECF)

       Ishan Dave, Esq.
       THE DEREK SMITH LAW GROUP
       Attorneys for Plaintiff




                                              2
                                                                                        6616163
